Name: Commission Regulation (EEC) No 1665/78 of 14 July 1978 amending Regulation (EEC) No 1687/76 laying down detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 7 . 78 Official Journal of the European Communities No L 192/49 COMMISSION REGULATION (EEC) No 1665/78 of 14 July 1978 amending Regulation (EEC) No 1687/76 laying down detailed rules for verifying the use and/or destination of products from intervention HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1419/78 (2), and in particular Articles 11 (5) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing common organizations of the markets in respect of agricultural products, Whereas Article 3 (e) of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 1 369/78 (4), provides that products to be delivered at a specific place as food aid shall be considered as having complied with the prescribed use and/or destination when the proof of delivery prescribed by the relevant Regulation has been presented to the competent authorities ; whereas these measures should be harmonized with those provided for in Article 20 of Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (5) ; Whereas the Annex to Regulation (EEC) No 1687/76 is frequently amended ; whereas it is of great impor ­ tance for the correct application of the Regulation that the Annex be regularly up-dated ; whereas it should therefore be possible for it to be adapted accordingly by a simplified procedure ; Whereas after processing in a Member State other than that in which they are removed from interven ­ tion stock products may be dispatched to a third Member State for disposal without further processing ; whereas in such cases Article 7 ( 1 ) of Regulation (EEC) No 1687/76 should be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : ' 1 . The present text of Article 3 shall be numbered as paragraph 1 and the following is added as para ­ graph 2 : '2. In respect of products to be delivered at a specific port of shipment within the Community as food aid , the Member State in which that port is situated shall take all necessary measures to check whether the product leaves the geographical terri ­ tory of the Community by that port . If the products do not leave the geographical territory of the Community within three months from the day on which the proof of delivery referred to in para ­ graph 1 (e) has been presented to the competent authorities, the Member State concerned shall inform the Commission , giving any available infor ­ mation as to the reasons therefor.' 2 . The following paragraph is added to Article 6 : '4 . The Annex may be amended by the Commis ­ sion with a view to its correct application in accor ­ dance with the Regulations concerned.' 3 . Article 7 ( 1 ) is amended to read as follows : M. Where products have been dispatched under Article 6 to another Member State for processing and the processed products :  are to be sent to a third Member State for further processing or to comply with the pres ­ cribed use and/or destination , or  are to cross the territory of a third Member State in order to be exported then the original customs office of destination shall , acting as a customs office of departure, issue or cause to be issued under its responsibility one or more new control copies . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 ) OJ No L 171 , 28 . 6 . 1978 , p . 8 . (3 ) OJ No L 190 , 14. 7 . 1976, p. 1 . (4 ) OJ No L 166, 23 . 6 . 1978 , p. 30 . (5 ) OJ No L 43 , 15 . 2 . 1977, p. 1 . No L 192/50 Official Journal of the European Communities 15 . 7 . 78 Article 2The new control copy or copies shall be completed in accordance with Article 6 (3), taking into account the information stated in the original control copy. In addition , in Section 106 of the control copy or copies there shall be entered the serial number of the orig ­ inal control copy and the name of the customs office which issued that copy.' This Regulation shall enter into force on 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1978 . For the Commission Finn GUNDELACH Vice-President